UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8317 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8317 (Name and address of agent for service) Registrant's telephone number, including area code:(724) 935-5520 or (800) 860-3863 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Name of Fund:Muhlenkamp Fund /Wexford Trust Period:July 1, 2011 to June 30, 2012 Company Name Meeting Date CUSIP Ticker WESTPORT INNOVATIONS INC. 7/14/2011 WPRT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - JOHN A. BEAULIEU For 02 - WARREN J. BAKER For 03 - M. A. (JILL) BODKIN For 04 - DAVID R. DEMERS For 05 - DEZSO J. HORVATH For 06 - SARAH LIAO SAU TUNG For 07 - ALBERT MARINGER For 08 - GOTTFRIED (GUFF) MUENCH For For 2.APPOINTMENT OF KPMG LLP, AS Issuer AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Company Name Meeting Date CUSIP Ticker ORACLE CORPORATION 10/12/2011 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - JEFFREY S. BERG For 02 - H. RAYMOND BINGHAM For 03 - MICHAEL J. BOSKIN For 04 - SAFRA A. CATZ For 05 - BRUCE R. CHIZEN For 06 - GEORGE H. CONRADES For 07 - LAWRENCE J. ELLISON For 08 - HECTOR GARCIA-MOLINA For 09 - JEFFREY O. HENLEY For 10 - MARK V. HURD For 11 - DONALD L. LUCAS For 12 - NAOMI O. SELIGMAN For For 2.ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 1 YEAR 3.ADVISORY VOTE ON THE FREQUENCY Issuer OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. For For 4.PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF ERNST & YOUNG AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Against Against 5.ACT ON A STOCKHOLDER PROPOSAL Shareholder REGARDING EQUITY RETENTION. Company Name Meeting Date CUSIP Ticker NOVOGEN LIMITED 10/31/2011 67010F103 NVGN Vote MRV Proposal Proposed by Issuer or Security Holder For For 2.REMUNERATION REPORT Issuer For For 3.RE-ELECTION OF MR. JOSIAH T. AUSTIN Issuer For For 4.RE-ELECTION OF MR. PETER DA SCUTT Issuer Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/15/2011 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1 - STEVEN A/ BALLMER Issuer For 2 - DINA DUBLON Issuer For 3 - WILLIAM H. GATES III Issuer For 4 - RAYMOND V. GILMARTIN Issuer For 5 - REED HASTINGS Issuer For 6 - MARIA M. KLAWE Issuer For 7 - DAVID F. MARQUARDT Issuer For 8 - CHARLES H. NOSKI Issuer For 9 - HELMUT PANKE Issuer For For 10 - ADVISORY VOTE ON NAMED Issuer EXECUTIVE OFFICER COMPENSATION. For 1 YEAR 11 - ADVISORY VOTE ON FREQUENCY OF Issuer ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. For For 12 - RATIFICATION OF THE SELECTION OF Issuer DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Against Against 13 - SHAREHOLDER PROPOSAL 1. Shareholder ESTABLISHMENT OF A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Company Name Meeting Date CUSIP Ticker EXELON CORPORATION 11/17/2011 30161N101 EXC special meeting Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 - THE SHARE ISSUANCE PROPOSAL - Issuer A PROPOSAL TO APPROVE THE ISSUANCE OF EXELON CORPORATION COMMON STOCK, WITHOUT PAR VALUE, TO CONSTELLATION ENERGY GROUP, INC. STOCKHOLDERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. For For 2 - THE ADJOURNMENT PROPOSAL - A Issuer PROPOSAL TO ADJOURN THE SPECIAL MEETING OF SHAREHOLDERS OF EXELON, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE PROPOSAL ABOVE. Company Name Meeting Date CUSIP Ticker MARSHALL EDWARDS, INC. 12/1/2011 MSHL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - DR. DANIEL P. GOLD For 02 - MS. LEAH RUSH CANN For For 2 - APPROVAL OF AMENDMENT & Issuer RESTATEMENT OF MARSHALL EDWARDS, INC. 2- PENSATION PLAN TO INCREASE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE SUBJECT TO AWARDS UNDER PLAN FROM 700,,500,000 & TO INCREASE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE SUBJECT TO AWARDS GRANTED TO ANY INDIVIDUAL IN ANY CALENDAR YEAR FROM 100,000 TO For For 3 - RATIFICATION OF APPOINTMENT OF Issuer BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS, INC. 12/7/2011 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a - CAROL A. BARTZ For 1b - M. MICHELE BURNS For 1c - MICHAEL D. CAPELLAS For 1d - LARRY R. CARTER For 1e - JOHN T. CHAMBERS For 1f - BRIAN L. HALLA For 1g - DR. JOHN L. HENNESSY For 1h - RICHARD M. KOVACEVICH For 1i - RODERICK C. MCGEARY For 1j - ARUN SARIN For 1k - STEVEN M. WEST For 1l - JERRY YANG For For 2.APPROVAL OF AMENDMENT AND Issuer RESTATEMENT OF THE CISCO 2005 STOCK INCENTIVE PLAN. For For 3.APPROVAL, ON AN ADVISORY BASIS, Issuer OF EXECUTIVE COMPENSATION. For 1 YEAR 4.RECOMMENDATION, ON AN ADVISORY Issuer BASIS, ON THE FREQUENCY OF EXECU- TIVE COMPENSATION VOTES. For For 5.RATIFICATION OF PRICEWATER- Issuer HOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Against Against 6.APPROVAL TO AMEND CISCO'S BY- Shareholder LAWS TO ESTABLISH A BOARD COMMIT- TEE ON ENVIRONMENTAL SUSTAINABILITY. Against Against 7. APPROVAL TO REQUIRE THE BOARD TO Shareholder PUBLISH INTERNET FRAGMENTATION REPORT TO SHAREHOLDERS WITHIN SIX MONTHS. Against Against 8.APPROVAL TO REQUIRE THAT CISCO Shareholder EXECUTIVES RETAIN A SIGNIFICANT PER- CENTAGE OF STOCK UNTIL TWO YEARS FOLLOWING TERMINATION. Company Name Meeting Date CUSIP Ticker COVIDIEN PLC 3/13/2012 G2554F113 COV Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a - JOSE E. ALMEIDA For 1b - CRAIG ARNOLD For 1c - ROBERT H. BRUST For 1d - JOHN M. CONNORS, JR. For 1e - CHRISTOPHER J. COUGHLIN For 1f - TIMOTHY M. DONAHUE For 1g - RANDALL J. HOGAN, III For 1h - MARTIN D. MADAUS For 1i - DENNIS H. REILLEY For 1j - JOSEPH A. ZACCAGNINO For For 2.APPOINT THE INDEPENDENT AUDITORS Issuer AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. For For 3.AN ADVISORY VOTE TO APPROVE Issuer EXECUTIVE COMPENSATION. For For 4.AUTHORIZE THE COMPANY TO MAKE Issuer MARKET PURCHASES OF COMPANY SHARES. For For 5.AUTHORIZE THE PRICE RANGE AT Issuer WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES (SPECIAL RESOLUTION). For For 6.AMEND ARTICLES OF ASSOCIATION TO Issuer PROVIDE FOR ESCHEATMENT IN ACCORDANCE WITH U.S. LAWS. (SPECIAL RESOLUTION). For For 7.AMEND ARTICLES OF ASSOCIATION TO Issuer GIVE THE BOARD OF DIRECTORS AUTHORITY TO DECLARE NON-CASH DIVIDENDS.(SPECIAL RESOLUTION). Company Name Meeting Date CUSIP Ticker EXELON CORPORATION 4/2/2012 30161N101 EXC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a.JOHN A. CANNING, JR. For 1b.CHRISTOPHER M. CRANE For 1c.M. WALTER D'ALESSIO For 1d.NICHOLAS DeBENEDICTIS For 1e.NELSON A. DIAZ For 1f.SUE L. GIN For 1g.ROSEMARIE B. GRECO For 1h.PAUL L. JOSKOW For 1i.RICHARD W. MIES For 1j.JOHN M. PALMS For 1k.WILLIAM C. RICHARDSON For 1l.THOMAS J. RIDGE For 1m.JOHN W. ROGERS, JR. For 1n.JOHN W. ROWE For 1o.STEPHEN D. STEINOUR For 1p.DON THOMPSON For 1q.ANN C. BERZIN For 1r.YVES D. deBALMANN For 1s.ROBERT J. LAWLESS For 1t.MAYO A. SHATTUCK III For For 2.THE RATIFICATION OF PRICEWATER- Issuer HOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2012. For For 3.ADVISORY VOTE TO APPROVE Issuer EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP Ticker WESTPORT INNOVATIONS, INC. 4/12/2012 WPRT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - JOHN A. BEAULIEU For 02 - WARREN J. BAKER For 03 - M. A. (JILL) BODKIN For 04 - DAVID R. DEMERS For 05 - DEZSO J. HORVATH For 06 - DOUGLAS KING For 07 - SARAH LIAO SAU TUNG For 08 - ALBERT MARINGER For 09 - GOTTFRIED (GUFF) MUENCH For For 2.APPOINTMENT OF KPMG LLP AS Issuer AUDITORS OF THE CORPORATION AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. For For 3.TO APPROVE THE AMENDMENT OF THE Issuer CORPORATION'S ARTICLES OF INCORPOR- ATION TO ALLOW FOR MEETINGS OF SHAREHOLDERS TO BE PERMITTED IN SUCH LOCATION AS THE DIRECTORS OF THE CORPORATION MAY DETERMINE, AND EITHER INSIDE OR OUTSIDE ALBERTA, ALL AS DESCRIBED IN THE INFORMATION CIR- CULAR OF THE CORPORATION DATED FEBRUARY 28, 2 THIS VOTING INSTRUCTION FORM. For For 4.TO APPROVE THE AMENDMENT OF THE Issuer CORPORATION'S OMNIBUS INCENTIVE PLAN TO PROVIDE FOR AN INCREASE IN THE NUMBER OF AWARDS AVAILABLE FOR ISSUANCE THEREUNDER, AS WELL AS OTHER CHANGES, ALL AS DESCRIBED Issuer IN THE INFORMATION CIRCULAR OF THE CORPORATION DATED FEBRUARY 28, 2 INSTRUCTION FORM. Company Name Meeting Date CUSIP Ticker CITIGROUP, INC. 4/17/2012 C Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a.FRANZ B. HUMER For 1b.ROBERT L. JOSS For 1c.MICHAEL E. O'NEILL For 1d.VIKRAM S. PANDIT For 1e.LAWRENCE R. RICCIARDI For 1f.JUDITH RODIN For 1g.ROBERT L. RYAN For 1h.ANTHONY M. SANTOMERO For 1i.JOAN E. SPERO For 1j.DIANA L. TAYLOR For 1k.WILLIAM S. THOMPSON, JR. For 1l.ERNESTO ZEDILLO PONCE de LEON For For 2.PROPOSAL TO RATIFY THE SELECTION Issuer OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For 3.PROPOSAL TO APPROVE AN AMEND- Issuer MENT TO THE CITIGROUP 2009 STOCK INCENTIVE PLAN. For For 4.ADVISORY APPROVAL OF CITI'S 2011 Issuer EXECUTIVE COMPENSATION. Against Against 5.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Against Against 6.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING A REPORT ON LOBBYING AND POLITICAL CONTRIBUTIONS. Against Against 7.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING THAT EXECUTIVES RETAIN 25% OF THEIR STOCK FOR ONE YEAR FOLLOWING TERMINATION. Against Against 8.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING THAT THE AUDIT COMMITTEE CON- DUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Company Name Meeting Date CUSIP Ticker ASBURY AUTOMOTIVE GROUP 4/18/2012 ABG Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - JANET M. CLARKE For 02 - DENNIS E. CLEMENTS For 03 - EUGENE S. KATZ For For 2 - APPROVAL OF ASBURY'S 2012 EQUITY Issuer INCENTIVE PLAN. For For 3 - ADVISORY APPROVAL OF ASBURY'S Issuer EXECUTIVE COMPENSATION. For For 4 - RATIFICATION OF THE APPOINTMENT Issuer OF ERNST & YOUNG LLP AS ASBURY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE YEAR ENDING 12/31/2012. Company Name Meeting Date CUSIP Ticker INNOVATIVE SOLUTIONS & 4/18/2012 45769N105 ISSC SUPPORT, INC. Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - GEOFFREY S.M. HEDRICK For 02 - WINSTON J. CHURCHILL For For 2.TO RATIFY THE APPOINTMENT OF Issuer DELOITTE & TOUCHE, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 9/30/2012. Company Name Meeting Date CUSIP Ticker SONIC AUTOMOTIVE, INC. 4/18/2012 83545G102 SAH Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - O. BRUTON SMITH For 02 - B. SCOTT SMITH For 03 - DAVID B. SMITH For 04 - WILLIAM R. BROOKS For 05 - WILLIAM I. BELK For 06 - ROBERT HELLER For 07 - ROBERT L. REWEY For 08 - VICTOR H. DOOLAN For 09 - DAVID C. VORHOFF For For 2 - TO APPROVE, ON A NON-BINDING Issuer ADVISORY BASIS, SONIC'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. For For 3 - TO APPROVE THE SONIC AUTOMOTIVE, Issuer INC. 2 PLAN FOR NON-EMPLOYEE DIRECTORS. For For 4 - TO APPROVE THE SONIC AUTOMOTIVE, Issuer INC. 2 For For 5 - TO RATIFY THE APPOINTMENT OF Issuer ERNST & YOUNG LLP AS SONIC'S INDE- PENDENT PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. Company Name Meeting Date CUSIP Ticker STANLEY FURNITURE CO. 04/18/2012 STLY Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - MICAH S. GOLDSTEIN For 02 - MICHAEL P. HALEY For For 2 - AN ADVISORY VOTE REGARDING THE Issuer APPROVAL OF COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. For For 3 - APPROVAL OF THE STANLEY FURNI- Issuer TURE COMPANY, INC. 2012 INCENTIVE COMPENSATION PLAN. Company Name Meeting Date CUSIP Ticker METLIFE, INC. 04/24/2012 59156R108 MET Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - JOHN M. KEANE For 02 - CATHERINE R. KINNEY For 03 - HUGH B. PRICE For 04 - KENTON J. SICCHITANO For For 2 - RATIFICATION OF THE APPOINTMENT Issuer OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2012. For For 3 - ADVISORY VOTE TO APPROVE THE Issuer COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker THE PNC FINANCIAL SERVICES 4/24/2012 PNC GROUP, INC. Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a - RICHARD O. BERNDT For 1b - CHARLES E. BUNCH For 1c - PAUL W. CHELLGREN For 1d - KAY COLES JAMES For 1e - RICHARD B. KELSON For 1f - BRUCE C. LINDSAY For 1g - ANTHONY A. MASSARO For 1h - JANE G. PEPPER For 1i - JAMES E. ROHR For 1j - DONALD J. SHEPARD For 1k - LORENE K. STEFFES For 1l - DENNIS F. STRIGL For 1m - THOMAS J. USHER For 1n - GEORGE H. WALLS, JR. For 1o - HELGE H. WEHMEIER For For 2.RATIFICATION OF THE AUDIT COMMIT- Issuer TEE'S SELECTION OF PRICEWATERHOUSE- COOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For 3.ADVISORY VOTE TO APPROVE NAMED Issuer EXECUTIVE OFFICER COMPENSATION. Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC CO. 4/25/2012 GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For A1.W. GEOFFREY BEATTIE For A2.JAMES I. CASH, JR. For A3.ANN M. FUDGE For A4.SUSAN HOCKFIELD For A5.JEFFREY R. IMMELT For A6.ANDREA JUNG For A7.ALAN G. (A.G.) LAFLEY For A8.ROBERT W. LANE For A9.RALPH S. LARSEN For A10.ROCHELLE B. LAZARUS For A11.JAMES M. MULVA For A12.SAM NUNN For A13.ROGER S. PENSKE For A14.ROBERTJ. SWIERINGA For A15.JAMES S. TISCH For A16.DOUGLAS A. WARNER III For For B1.RATIFICATION OF SELECTION OF Issuer INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For B2.ADVISORY RESOLUTION TO APPROVE Issuer EXECUTIVE COMPENSATION. For For B3.APPROVAL OF AN AMENDMENT TO Issuer THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES. For For B4.APPROVAL OF THE MATERIAL TERMS Issuer OF SENIOR OFFICER PERFORMANCE GOALS. Against Against C1.CUMULATIVE VOTING. Shareholder Against Against C2.NUCLEAR ACTIVITIES. Shareholder Against Against C3.INDEPENDENT BOARD CHAIRMAN. Shareholder Against Against C4.SHAREOWNER ACTION BY WRITTEN Shareholder CONSENT. Company Name Meeting Date CUSIP Ticker AMERICAN AXLE & 04/26/2012 AXL MANUFACTURING HLDGS, INC. Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - DAVID C. DAUCH For 02 - FOREST J. FARMER For 03 - RICHARD C. LAPPIN For 04 - THOMAS K. WALKER For For 2 - APPROVAL OF THE AMERICAN AXLE Issuer & MANUFACTURING HOLDINGS, INC. 2012 OMNIBUS INCENTIVE PLAN. For For 3 - APPROVAL, ON AN ADVISORY BASIS, Issuer OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For 4 - RATIFICATION OF THE APPOINTMENT Issuer OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Company Name Meeting Date CUSIP Ticker CORNING INC. 04/26/2012 GLW Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1A.JOHN SEELY BROWN For 1B.STEPHANIE A. BURNS For 1C.JOHN A. CANNING, JR. For 1D.RICHARD T. CLARK For 1E.JAMES B. FLAWS For 1F.GORDON GUND For 1G.KURT M. LANDGRAF For 1H.DEBORAH D. RIEMAN For 1I.H. ONNO RUDING For 1J.MARK S. WRIGHTON For For 2.APPROVAL OF THE COMPANY'S Issuer EXECUTIVE COMPENSATION. For For 3.RATIFY THE APPOINTMENT OF PRICE- Issuer WATERHOUSECOOPERS LLP AS CORN- ING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For 4.APPROVAL OF THE CORNING INCOR- Issuer PORATED 2012 LONG-TERM INCENTIVE PLAN. For For 5.APPROVALOF THE AMENDMENT AND Issuer RESTATEMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORA- TION TO REMOVE THE PROVISIONS CURRENTLY REQUIRING A SUPER- MAJORITY VOTE OF THE COMPANY'S SHAREHOLDERS. Company Name Meeting Date CUSIP Ticker PFIZER INC. 04/26/2012 PFE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1A - DENNIS A. AUSIELLO For 1B - M. ANTHONY BURNS For 1C - W. DON CORNWELL For 1D - FRANCES D. FERGUSSON For 1E - WILLIAM H. GRAY III For 1F - HELEN H. HOBBS For 1G - CONSTANCE J. HORNER For 1H - JAMES M. KILTS For 1I - GEORGE A. LORCH For 1J - JOHN P. MASCOTTE For 1K - SUZANNE NORA JOHNSON For 1L - IAN C. READ For 1M - STEPHEN W. SANGER For 1N - MARC TESSIER-LAVIGNE For For 2.RATIFY THE SELECTION OF KPMG LLP Issuer AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For 3.ADVISORY APPROVAL OF EXECUTIVE Issuer COMPENSATION. Against Against 4.SHAREHOLDER PROPOSAL REGARD- Shareholder ING PUBLICATION OF POLITICAL CONTRIBUTIONS. Against Against 5.SHAREHOLDER PROPOSAL REGARD- Shareholder ING ACTION BY WRITTEN CONSENT. Against Against 6.SHAREHOLDER PROPOSAL REGARD- Shareholder ING SPECIAL SHAREHOLDER MEETINGS. Against Against 7.SHAREHOLDER PRPOSAL REGARD- Shareholder ING ADVISORY VOTE ON DIRECTOR PAY. Company Name Meeting Date CUSIP Ticker AT&T INC. 04/27/2012 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a.RANDALL L. STEPHENSON For 1b.GILBERT F. AMELIO For 1c.REUBEN V. ANDERSON For 1d.JAMES H. BLANCHARD For 1e.JAIME CHICO PARDO For 1f.JAMES P. KELLY For 1g.JON C. MADONNA For 1h.JOHN B. MCCOY For 1i.JOYCE M. ROCHE For 1j.MATTHEW K. ROSE 1k.LAURA D'ANDREA TYSON For For 2.RATIFICATION OF APPOINTMENT OF Issuer INDEPENDENT AUDITORS. For For 3.ADVISORY APPROVAL OF EXECUTIVE Issuer COMPENSATION. For For 4.AMEND CERTIFICATE OF INCORPOR- Issuer ATION. Against Against 5.POLITICAL CONTRIBUTIONS REPORT. Shareholder Against Against 6.LIMIT WIRELESS NETWORK Shareholder MANAGEMENT. Against Against 7.INDEPENDENT BOARD CHAIRMAN. Shareholder Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 04/27/2012 ABT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - R. J. ALPERN For 02 - R. S. AUSTIN For 03 - S. E. BLOUNT For 04 - W. J. FARRELL For 05 - E. M. LIDDY For 06 - N. MCKINSTRY For 07 - P. N. NOVAKOVIC For 08 - W. A. OSBORN For 09 - S. C. SCOTT III For 10 - G. F. TILTON For 11 - M. D. WHITE For For 2 - RATIFICATION OF DELOITTE & TOUCHE Issuer LLP AS AUDITORS. For For 3 - SAY ON PAY - AN ADVISORY VOTE TO Issuer APPROVE OF EXECUTIVE COMPENSATION. Against Against 4 - SHAREHOLDER PROPOSAL - Shareholder TRANSPARENCY IN ANIMAL RESEARCH. Against Against 5 - SHAREHOLDER PROPOSAL - Shareholder LOBBYING DISCLOSURE. Against Against 6 - SHAREHOLDER PROPOSAL - Shareholder INDEPENDENT BOARD CHAIR. Against Against 7 - SHAREHOLDER PROPOSAL - Sharehlder TAX GROSS-UPS. Against Against 8 - SHAREHOLDER PROPOSAL - Shareholder EQUITY RETENTION AND HEDGING. Against Against 9 - SHAREHOLDER PROPOSAL - Shareholder INCENTIVE COMPENSATION. Against Against 10 - SHAREHOLDER PROPOSAL - Shareholder BAN ACCELERATED VESTING OF AWARDS UPON A CHANGE IN CONTROL. Company Name Meeting Date CUSIP Ticker CONSOL ENERGY, INC. 05/01/2012 20854P109 CNX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - J. BRETT HARVEY For 02 - PHILIP W. BAXTER For 03- JAMES E. ALTMEYER, SR. For 04 - WILLIAM E. DAVIS For 05 - RAJ K. GUPTA For 06 - PATRICIA A. HAMMICK For 07 - DAVID C. HARDESTY, JR. For 08 - JOHN T. MILLS For 09 - WILLIAM P. POWELL For 10 - JOSEPH T. WILLIAMS For For 2 - APPROVAL OF THE AMENDED AND Issuer RESTATED CONSOL ENERGY INC. EQUITY INCENTIVE PLAN. For For 3 - RATIFICATION OF ANTICIPATED Issuer SELECTION OF INDEPENDENT AUDITOR: ERNST & YOUNG LLP. For For 4 - ADVISORY VOTE TO APPROVE NAMED Issuer EXECUTIVE OFFICER COMPENSATION. Company Name Meeting Date CUSIP Ticker LABORATORY CORP. OF 05/01/12 50540R409 LH AMERICA HOLDINGS Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1A - DAVID P. KING For 1B - KERRII B. ANDERSON For 1C - JEAN-LUC BELINGARD For 1D - N. ANTHONY COLES, JR., M.D.,M.P.H For 1E - WENDY E. LANE For 1F - THOMAS P. MACMAHON For 1G -ROBERT E. MITTELSTAEDT, JR. For 1H - ARTHUR H. RUBENSTEIN, MBBCH For 1I - M. KEITH WEIKEL, PH.D. For 1J - R. SANDERS WILLIAMS, M.D. For For 2 - TO APPROVE, BY NON-BINDING VOTE, Issuer EXEUTIVE COMPENSATION. For For 3 - TO APPROVE THE LABORATORY COR- Issuer PORATION OF AMERICA HOLDINGS 2012 OMNIBUS INCENTIVE PLAN. For For 4 - TO APPROVE AN AMENDMENT TO THE Issuer LABORATORY CORPORATION OF AMERICA HOLDINGS 1997 EMPLOYEE STOCK PURCHASE PLAN. For For 5 - RATIFICATION OF THE APPOINTMENT Issuer OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Company Name Meeting Date CUSIP Ticker POWER ONE INC. 05/01/12 73930R102 PWER Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - JON GACEK For 1B - KAMBIZ HOOSHMAND For 1C - MARK MELLIAR-SMITH For 1D - RICHARD M. SWANSON For 1E - JAY WALTERS For 1F - RICHARD J. THOMPSON For 1G - KYLE RYLAND For 1H - AJAY SHAH For For 2 - APPROVAL OF AN ADVISORY Issuer RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. For For 3 - RATIFICATION OF THE APPOINTMENT Issuer OF DELOITTE & TOUCHE LLP AS POWER- ONE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. For For 4 - TRANSACTION OF ANY OTHER Issuer BUSINESS PROPERLY PRESENTED AT THE 2 ADJOURNMENT(S) OR POSTPONEMENT(S) THEREOF. Company Name Meeting Date CUSIP Ticker LATTICE SEMICONDUCTOR 05/02/2012 LSCC CORP. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - DARIN G. BILLERBECK For 02 - PATRICK S. JONES For 03 - ROBIN A. ABRAMS For 04 - JOHN BOURGOIN For 05 - BALAJI KRISHNAMURTHY For 06 - W. RICHARD MARZ For 07 - GERHARD H. PARKER For 08 - HANS SCHWARZ For For 2. - TO APPROVE THE COMPANY'S 2012 Issuer EMPLOYEE STOCK PURCHASE PLAN. For For 3. - TO APPROVE, AS AN ADVISORY VOTE, Issuer THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For 4. - RATIFICATION OF THE APPOINTMENT Issuer OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 12/29/12. Company Name Meeting Date CUSIP Ticker BERKSHIRE HATHAWAY, INC. 05/05/2012 BRK.B Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - WARREN E. BUFFETT For 02 - CHARLES T. MUNGER For 03 - HOWARD G. BUFFETT For 04 - STEPHEN B. BURKE For 05 - SUSAN L. DECKER For 06 - WILLIAM H. GATES, III For 07 - DAVID S. GOTTESMAN For 08 - CHARLOTTE GUYMAN For 09 - DONALD R. KEOUGH For 10 - THOMAS S. MURPHY For 11 - RONALD L. OLSON For 12 - WALTER SCOTT, JR. Against Against 2. - SHAREHOLDER PROPOSAL REGARD- Shareholder ING SUCCESSION PLANNING. Company Name Meeting Date CUSIP Ticker AFLAC INC. 05/07/2012 AFL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.DANIEL P. AMOS For 1b.JOHN SHELBY AMOS II For 1c.PAUL S. AMOS II For 1d.KRISS CLONINGER III For 1e.ELIZABETH J. HUDSON For 1f.DOUGLAS W. JOHNSON For 1g.ROBERT B. JOHNSON For 1h.CHARLES B. KNAPP For 1i.E. STEPHEN PURDOM, M.D. For 1j.BARBARA K. RIMER, DrPH For 1k.MARVIN R. SCHUSTER For 1l.MELVIN T. STITH For 1m.DAVID GARY THOMPSON For 1n.TAKURO YOSHIDA For For 2.TO CONSIDER THE FOLLOWING Issuer NON-BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCLOSURE IN THE PROXY STATEMENT. For For 3.TO CONISDER AND ADOPT AN Issuer AMENDED AND RESTATED 2004 AFLAC INCORPORATED LONG-TERM INCENTIVE PLAN (*LTIP*), WITH NO ADDITIONAL SHARES AUTHORIZED UNDER THE LTIP. For For 4.TO CONSIDER AND ADOPT AN Issuer AMENDED AND RESTATED 2013 MANAGEMENT INCENTIVE PLAN. For For 5.RATIFICATION OF APPOINTMENT OF Issuer KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Company Name Meeting Date CUSIP Ticker NOVOGEN LIMITED 05/07/2012 67010F202 NVGN SPECIAL MEETING Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 - TO ACQUIRE UP TO US$4 MILLION OF Issuer COMMON STOCK IN MARSHALL EDWARDS, INC. Company Name Meeting Date CUSIP Ticker HELIX ENERGY SOLUTIONS 05/09/12 42330P107 HLX GROUP, INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01- T. WILLIAM PORTER For 02 - JAMES A. WATT For For 2 - APPROVAL, ON A NON-BINDING Issuer ADVISORY BASIS, OF THE 2011 COMPEN- SATION OF OUR NAMED EXECUTIVE OFFICERS. For For 3 - APPROVAL OF OUR 2 Issuer INCENTIVE PLAN, AS AMENDED AND RESTATED. For For 4 - APPROVAL OF OUR EMPLOYEE STOCK Issuer PURCHASE PLAN. For For 5 - RATIFICATION OF THE SELECTION OF Issuer ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. Company Name Meeting Date CUSIP Ticker PHILIP MORRIS 05/09/2012 PM INTERNATIONAL, INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.HAROLD BROWN For 1b.MATHIS CABIALLAVETTA For 1c.LOUIS C. CAMILLERI For 1d.J. DUDLY FISHBURN For 1e.JENNIFER LI For 1f.GRAHAM MACKAY For 1g.SERGIO MARCHIOINNE For 1h.KALPANA MORPARIA For 1i.LUCIO A. NOTO For 1j.ROBERT B. POLET For 1k.CARLOS SLIM HELU For 1l.STEPHEN M. WOLF For For 2.RATIFICATION OF THE SELECTION OF Issuer INDEPENDENT AUDITORS. For For 3.ADVISORY RESOLUTION TO APPROVE Issuer EXECUTIVE COMPENSATION. For For 4.APPROVAL OF THE PHILIP MORRIS Issuer INTERNATIONAL INC. 2012 PERFORMANCE INCENTIVE PLAN. Against Against 5.STOCKHOLDER PROPOSAL 1 - Shareholder INDEPENDENT BOARD CHAIR. Against Against 6.STOCKHOLDER PROPOSAL 2 - Shareholder CREATE AN INDEPENDENT ETHICS COMMITTEE. Company Name Meeting Date CUSIP Ticker PULTEGROUP, INC. 05/09/2012 PHM Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - BRIAN P. ANDERSON For 02 - BRYCE BLAIR For 03 - CHERYL W. GRISE For 04 - DEBRA J. KELLY For 05 - PATRICK J. O'LEARY For 06 - BERNARD W. REZNICEK For For 2 - RATIFICATION OF THE APPOINTMENT Issuer OF ERNST & YOUNG LLP AS OUR INDE- PENDENT REGISTERED PUBLIC ACCOUNT- ING FIRM. For For 3 - AN ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. Against Against 4 - A SHAREHOLDER PROPOSAL REQUEST- Shareholder ING THE ELECTION OF DIRECTORS BY A MAJORITY, RATHER THAN PLURALITY, VOTE, IF PROPERLY PRESENTED AT THE MEETING. Against Against 5 - A SHAREHOLDER PROPOSAL REGARD- Shareholder ING THE USE OF PERFORMANCE-BASED OPTIONS, IF PROPERLY PRESENTED AT THE MEETING. Company Name Meeting Date CUSIP Ticker FORD MOTOR CO. 05/10/2012 F Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - STEPHEN G. BUTLER For 1B - KIMBERLY A. CASIANO For 1C - ANTHONY F. EARLEY, JR. For 1D - EDSEL B. FORD II For 1E - WILLIAM CLAY FORD, JR. For 1F - RICHARD A. GEPHARDT For 1G - JAMES H. HANCE, JR. For 1H - WILLIAM W. HELMAN IV For 1I - IRVINE O. HOCKADAY, JR. For 1J - JON M. HUNTSMAN, JR. For 1K - RICHARD A. MANOOGIAN For 1L - ELLEN R. MARRAM For 1M - ALAN MULALLY For 1N - HOMER A. NEAL For 1O - GERALD L. SHAHEEN For 1P - JOHN L. THORNTON For For 2.RATIFICATION OF SELECTION OF Issuer INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For 3.SAY ON PAY - AN ADVISORY VOTE TO Issuer APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Against Against 4.RELATING TO CUMULATIVE VOTING Shareholder FOR THE ELECTION OF DIRECTORS. Against Against 5.RELATING TO CONSIDERATION OF A Shareholder RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTAND- ING STOCK HAVE ONE VOTE PER SHARE. Against Against 6.RELATING TO ALLOWING HOLDERS OF Shareholder 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES, INC. 05/10/2012 GILD Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - JOHN F. COGAN For 02 - ETIENNE F. DAVIGNON For 03 - JAMES M. DENNY For 04 - CARLA A. HILLS For 05 - KEVIN E. LOFTON For 06 - JOHN W. MADIGAN For 07 - JOHN C. MARTIN For 08 - GORDON E. MOORE For 09 - NICHOLAS G. MOORE For 10 - RICHARD J. WHITLEY For 11 - GAYLE E. WILSON For 12 - PER WOLD-OLSEN For For 2 - TO RATIFY THE SELECTION OF ERNST Issuer & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING 12/31/12. For For 3 - TO APPROVE, ON AN ADVISORY BASIS, Issuer THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Against Against 4 - IF PROPERLY PRESENTED AT THE Shareholder MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCK- HOLDER ACTION BY WRITTEN CONSENT. Against Against 5 - IF PROPERLY PRESENTED AT THE Shareholder MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO REDEEM GILEAD'S POISON PILL UNLESS THE PLAN IS SUBJECT TO A STOCKHOLDER VOTE. Company Name Meeting Date CUSIP Ticker REX ENERGY CORPORATION 05/10/12 REXX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - LANCE T. SHANER For 02 - THOMAS C. STABLEY For 03 - JOHN W. HIGBEE For 04 - JOHN A. LOMBARDI For 05 - ERIC L. MATTSON For 06 - JOHN J. ZAK For For 2.RATIFICATION OF THE APPOINTMENT Issuer OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For 3.TO VOTE ON A NON-BINDING PRO- Issuer POSAL AND RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCLOSURES IN OUR PROXY STATEMENT. Company Name Meeting Date CUSIP Ticker CYPRESS SEMICONDUCTOR 05/11/2012 CY CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - T. J. RODGERS For 02 - W. STEVE ALBRECHT For 03 - ERIC A. BENHAMOU For 04 - LLOYD CARNEY For 05 - JAMES R. LONG For 06 - J. DANIEL MCCRANIE For 07 - J. D. SHERMAN For 08 - WILBERT VAN DEN HOEK For For 2.THE RATIFICATION OF THE APPOINT- Issuer MENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. For For 3.ANNUAL ADVISORY VOTE TO APPROVE Issuer THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO. 05/15/2012 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.JAMES A. BELL For 1b.CRANDALL C. BOWLES For 1c.STEPHEN B. BURKE For 1d.DAVID M. COTE For 1e.JAMES S. CROWN For 1f.JAMES DIMON For 1g.TIMOTHY P. FLYNN For 1h.ELLEN V. FUTTER For 1i.LABAN P. JACKSON, JR. For 1j.LEE R. RAYMOND For 1k.WILLIAM C. WELDON For For 2.APPOINTMENT OF INDEPENDENT Issuer REGISTERED PUBLIC ACCOUNTING FIRM. For For 3.ADVISORY RESOLUTION TO APPROVE Issuer EXECUTIVE COMPENSATION. Against Against 4.POLITICAL NON-PARTISANSHIP Shareholder Against Against 5.INDEPENDENT DIRECTOR AS Shareholder CHAIRMAN Against Against 6.LOAN SERVICING Shareholder Against Against 7.CORPORATE POLITICAL CONTRIBU- Shareholder TIONS REPORT Shareholder Against Against 8.GENOCIDE-FREE INVESTING Shareholder Against Against 9.SHAREHOLDER ACTION BY WRITTEN CONSENT Against Against 10.STOCK RETENTION Shareholder Company Name Meeting Date CUSIP Ticker RUSH ENTERPRISES, INC. 05/15/2012 RUSH.A Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - W. MARVIN RUSH For 02 - W. M. "RUSTY" RUSH For 03 - JAMES C. UNDERWOOD For 04 - HAROLD D. MARSHALL For 05 - THOMAS A. AKIN For 06 - GERALD R. SZCZEPANSKI For For 2 - PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL 2012 YEAR. Company Name Meeting Date CUSIP Ticker RUSH ENTERPRISES, INC. 05/15/2012 RUSH.B Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - W. MARVIN RUSH For 02 - W. M. "RUSTY" RUSH For 03 - JAMES C. UNDERWOOD For 04 - HAROLD D. MARSHALL For 05 - THOMAS A. AKIN For 06 - GERALD R. SZCZEPANSKI For For 2 - PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL 2012 YEAR. Company Name Meeting Date CUSIP Ticker HALLIBURTON CO. 05/16/2012 HAL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A.A. M. BENNETT For 1B.J. R. BOYD For 1C.M. CARROLL For 1D.N. K. DICCIANI For 1E.M. S. GERBER For 1F.S. M. GILLIS For 1G.A. S. JUM'AH For 1H.D. J. LESAR For 1I.R. A. MALONE For 1J.J. L. MARTIN For 1K.D. L. REED For For 2 - PROPOSAL FOR RATIFICATION OF Issuer THE SELECTION OF AUDITORS. For For 3 - ADVISORY PROPOSAL OF THE Issuer COMPANY'S EXECUTIVE COMPENSATION. For For 4 - PROPOSAL TO AMEND AND RESTATE Issuer THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Company Name Meeting Date CUSIP Ticker STATE STREET CORP. 05/16/2012 STT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.K. BURNES For 1b.P. COYM For 1c.P. de SAINT-AIGNAN For 1d.A. FAWCETT For 1e.D. GRUBER For 1f.L. HILL For 1g.J. HOOLEY For 1h.R. KAPLAN For 1i.R. SERGEL For 1j.R. SKATES For 1k.G. SUMME For 1l.R. WEISSMAN For For 2.TO APPROVE AN ADVISORY PROPOSAL Issuer ON EXECUTIVE COMPANSATION. For For 3.APPROVE THE AMENDED AND Issuer RESTATED 2 TO INCREASE BY 15.5 MILLION THE NUMBER OF SHARES OF COMMON STOCK. For For 4.RATIFY THE SELECTION OF ERNST & Issuer YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING 12/31/2012. Company Name Meeting Date CUSIP Ticker KEY ENERGY SERVICES, INC. 05/17/2012 KEG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1.1 - ELECTION OF CLASS III DIRECTOR FOR 3 YEAR TERM:RICHARD J. ALARIO For 1.2 - ELECTION OF CLASS III DIRECTOR FOR3 YEAR TERM:RALPH S. MICHAEL III For 1.2 - ELECTION OF CLASS III DIRECTOR FOR 3 YEAR TERM:ARLENE M. YOCUM For For 2.TO APPROVE THE ADOPTION OF THE Issuer KEY ENERGY SERVICES, INC. 2012 EQUITY AND CASH INCENTIVE PLAN. For For 3.TO RATIFY THE APPOINTMENT BY THE Issuer AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF GRANT THORNTON LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING 12/31/2012. For For 4.TO APPROVE, ON AN ADVISORY BASIS, Issuer THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker FUEL SYSTEMS SOLUTIONS, 05/23/2012 35952W103 FSYS INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - MARIANO COSTAMAGNA For 02 - WILLIAM J. YOUNG For 03 - TROY A. CLARKE For For 2 - TO RATIFY THE AUDIT COMMITTEE'S Issuer APPOINTMENT OF PRICEWATERHOUSE- COOPERS LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR 2012. For For 3 - TO APPROVE THE 2 Issuer PLAN. For For 4 - TO APPROVE, ON AN ADVISORY BASIS, Issuer THE 2 Company Name Meeting Date CUSIP Ticker LINCOLN NATIONAL CORP. 05/24/2012 LNC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - GEORGE W. HENDERSON III For 1B.ERIC G. JOHNSON For 1C.M. LEANNE LACHMAN For 1D.ISAIAH TIDWELL For For 2 - TO RATIFY ERNST & YOUNG LLP AS Issuer THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For 3 - TO APPROVE AN ADVISORY RESOLU- Issuer TION ON THE COMPANY'S 2011 EXECU- TIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Company Name Meeting Date CUSIP Ticker C&J ENERGY SERVICES, INC. 05/29/2012 12467B304 CJES Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - JOSHUE E. COMSTOCK For 02 - RANDALL C. MCMULLEN, JR. For 03 - DARREN M. FRIEDMAN For 04 - JAMES P. BENSON For 05 - MICHAEL ROEMER For 06 - H. H. TRIPP WOMMACK, III For 07 - C. JAMES STEWART, III For For 2.APPROVAL OF THE C&J ENERGY Issuer SERVICES, INC. 2012 LONG-TERM INCENTIVE PLAN. For For 3.ADVISORY VOTE TO APPROVE NAMED Issuer EXECUTIVE OFFICER COMPENSATION. For For 4.ADVISORY VOTE ON THE FREQUENCY Issuer OF EXECUTIVE COMPENSATION ADVISORY VOTES. For For 5.RATIFICATION OF THE APPOINTMENT Issuer OF UHY LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF C&J ENERGY SERVICES, INC. FOR THE FISCAL YEAR ENDING 12/31/2012. Company Name Meeting Date CUSIP Ticker SANDRIDGE ENERGY, INC. 06/01/2012 80007P307 SD Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - DANIEL W. JORDAN For 02 - EVERETT R. DOBSON For For 2 - RATIFY THE SELECTION OF PRICE- Issuer WATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 12/31/2012. For For 3 - APPROVE AN AMENDMENT TO THE Issuer SANDRIDGE ENERGY, INC. 2009 INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES OF COMPANY COMMON STOCK ISSUABLE UNDER THE PLAN. Company Name Meeting Date CUSIP Ticker UNITEDHEALTH GROUP INC. 06/04/2012 91324P102 UNH Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.WILLIAM C. BALLARD, JR. For 1b.RICHARD T. BURKE For 1c.ROBERT J. DARRETTA For 1d.STEPHEN J. HEMSLEY For 1e.MICHELE J. HOOPER For 1f.RODGER A. LAWSON For 1g.DOUGLAS W. LEATHERDALE For 1h.GLENN M. RENWICK For 1i.KENNETH I. SHINE, M.D. For 1j.GAIL R. WILENSKY, PH. D. For For 2.ADVISORY APPROVAL OF THE Issuer COMPANY'S EXECUTIVE COMPENSATION. For For 3.RATIFICATION OF THE APPOINTMENT Issuer OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING 12/31/2012. Against Against 4.CONSIDERATION OF THE SHARE- Shareholder HOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE 2012 ANNUAL MEETING OF SHAREHOLDERS. Company Name Meeting Date CUSIP Ticker ALLEGIANT TRAVEL CO. 06/05/2012 01748X102 ALGT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - MONTIE BREWER For 02 - GARY ELLMER For 03 - TIMOTHY P. FLYNN For 04 - MAURICE J. GALLAGHER, JR. For 05 - CHARLES W. POLLARD For 06 - JOHN REDMOND For For 2 - RATIFICATION OF ERNST & YOUNG, LLP Issuer AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Company Name Meeting Date CUSIP Ticker ALLIANCE DATA SYSTEMS 06/07/2012 ADS CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - EDWARD J. HEFFERNAN For 1B - ROBERT A. MINICUCCI For For 2 - ADVISORY APPROVAL OF EXECUTIVE Issuer COMPENSATION. For For 3 - TO RATIFY THE SELECTION OF Issuer DELOITTE & TOUCHE LLP AS THE INDE- PENDENT REGISTERED PUBLIC ACCOUNT- ING FIRM OF ALLIANCE DATA SYSTEMS CORPORATION FOR 2012. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Wexford Trust By (Signature and Title)* /s/Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date8/31/2012 * Print the name and title of each signing officer under his or her signature.
